United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                UNITED STATES COURT OF APPEALS
                     For the Fifth Circuit                  June 8, 2007

                                                      Charles R. Fulbruge III
                         No. 06-31068                         Clerk
                       Summary Calendar



                         MATTIE WYRE

                                           Plaintiff-Appellant,

                            VERSUS

               ST. HELENA PARISH SCHOOL BOARD,

                                             Defendant-Appellee.
                ------------------------------

                       GUSTAVIA CEASAR

                                           Plaintiff-Appellant,

                            VERSUS

                IBERVILLE PARISH SCHOOL BOARD,

                                             Defendant-Appellee.
                ------------------------------

LIONEL DUNN, Individually and on behalf of all other similarly
                     situated individuals,

                                           Plaintiff-Appellant,

                            VERSUS

            EAST BATON ROUGE PARISH SCHOOL BOARD,

                                            Defendant-Appellee.




         Appeal from the United States District Court
             For the Middle District of Louisiana
                         (3:04-CV-82)
Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

       Appellants appeal the district court’s denial of their motion

for conditional class certification pursuant to § 216(b) of the

Fair Labor Standards Act. Appellees contend that we do not have

jurisdiction to hear the appeal.

       This Court’s jurisdiction is limited to appeals from final

decisions under 28 U.S.C. § 1291, interlocutory decisions under 28

U.S.C. § 1292, non-final judgments certified as final under Federal

Rule of Civil Procedure 54(b), and other non-final orders or

judgments to which an exception applies. Clark v. Johnson, 278 F.3d

459,   460   (5th   Cir.   2002).   The   denial   of   a   §   216(b)   class

certification is not a final decision under § 1291, nor does it

fall under the “collateral order” exception to § 1291's final

judgment rule. See Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930,

931, 933 (5th Cir. 2005). Further, absent certification under

§ 1292(b), it is not an interlocutory decision over which we have

jurisdiction. See § 1292(a). The district court did not certify its

decision as final under Rule 54(b), and there is no other exception

that applies to give us jurisdiction. Accordingly, the appeal is

DISMISSED for want of jurisdiction.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2